WRIGHT, J.
Moreton claimed the land under contract with Crandall, which is, in form, valid. While in possession of the land, *391«o claiming, he contracted with the defendant for the timber upon it. It is the universal custom for purchasers to clear the land, and he is fortunate that can reduce the expense by a sale of the wood, instead of being compelled to pay for the entire work, and to burn the wood on the land in order to clear it out of the way. If the vendee proceeds in an unusual way, or is injuring the freehold, the vendor must restrain him in equity or rescind the contract. But while the vendee is in possession under a contract he may contract for wood, or his crops, and it does not lie in the mouth of one purchasing of* him wood, rails, or the crop, to object against paying, that the purchaser of the land defrauded his vendor. Such appears to us the ease before us, in its strongest aspect for the defendant. The court below erred in ruling differently.
The judgment is reversed, with costs.